DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections made in the previous Office Action mailed on 3/24/2022 and not repeated below are hereby withdrawn due to Applicant's amendment filed on 6/14/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scurlock (US 2,481,046).
Regarding claim 1, Scurlock discloses a resistant modular hollowed-out plate for manufacturing slabs (Figs. 1-3, 6 and 11) which comprise a flat upper strip (layer 21 or layer 35), a flat lower strip (layer 22 or layer 36), a multi-directionally folded, curved, or undulate intermediate structure (core 10 or 25) arranged between the upper strip and the lower strip (Figs. 1-3, 6 and 11), and which is joined to the upper and lowers strips at contact zones or connection points and intermittently located and distributed, such that it defines at least two chambers, channels, or hollowed out spaces, interstitial and continuous, which extend throughout the plate in at least two different directions (Figs. 1-3, 6 and 11), wherein the intermediate structure comprises a plurality of individual joining modules (Fig. 1; indentations), the individual joining modules are truncated pyramids with a polygonal base (col. 3, lines 42-62), the upper strip and/or the lower strip having perforations (openings 38), each of the individual joining modules of the intermediate structure are joined to the upper and lower strips by one or a combination of joining means such as metal connectors (rivets; col. 6, line 75).
Regarding claim 5, Scurlock discloses the polygonal base being a triangular base (Figs. 1-3, indentations; col. 3, lines 42-62).
Regarding claim 6, Scurlock discloses the truncated pyramids being made up a series of flat pieces that are joined to one another, in addition to being joined to the upper strip and to the lower strip (Fig. 1).
Regarding claim 7, Scurlock discloses for fastening of the truncated pyramids on the upper and lower strips, pieces with a geometry coinciding with the ends of the truncated pyramids are used (Figs. 2-3).
Regarding claim 8, Scurlock discloses the individual modules being distributed according to a matrix arrangement (Figs. 1 and 5).
Regarding claim 9, Scurlock discloses the individual joining modules (indentations) being distributed according to a matrix arrangement, in duplicate and against each other (Fig. 1). 

Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive. 
Applicant argues that “Scurlock does not teach or suggest individual joining members in the shape of truncated pyramids. In the present invention, the individual joining members are separate pieces as shown in Fig. 4 of the present application”.
This argument is not deemed persuasive. As shown in the 102 rejection above, Scurlock does teach a plurality of individual joining modules in the shape of truncated pyramids (Fig. 1, indentations; col. 3, lines 42-62). Furthermore, it is noted that the features upon which applicant relies (i.e., separate pieces) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, Scurlock teaches all the features recited in claim 1 and therefore anticipates claim 1.
Applicant further argues that “Scurlock does not teach or suggest that separate flat pieces are linked to form truncated pyramids as defined in amended claim 6”.
This argument is not deemed persuasive. Scurlock teaches flat pieces forming the truncated pyramids (Fig. 1, indentation side walls and top wall; col. 3, lines 42-62). Thus, claim 6 is anticipated by Scurlock. Furthermore, it is noted that the features upon which applicant relies (i.e., separate flat pieces) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, Applicant argues that “in the present invention, the plate is efficiently manufactured by joining simple separate parts, as shown in Fig. 4 of the present application, and in contrast, Scurlock teaches only fabrication as a sheet with indentations. Accordingly, Scurlock does not teach or suggest each of the limitations of the present claims and the invention defined by the present claims is not anticipated by Scurlock”.
This argument is not deemed persuasive. As shown in the 102 rejection above, Scurlock teaches all of the features recited in claim 1. It is noted that the features upon which applicant relies (i.e., separate parts) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In view of the foregoing, Scurlock anticipates claims 1 and 5-9.
	

Allowable Subject Matter
Claims 3 and 10 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  Scurlock fails to teach or suggest the distinct feature of “wherein the upper strip and/or lower strip have linear reinforcements contained on a surface thereof”, as recited in independent claim 3, and the distinct feature of “the upper and lower strips have reinforcement slats and fastened to the upper and lower strips, or projections or perforations, regularly distributed and separated, serving as a means for male-female fastening to the joining modules”, as recited in independent claim 10.

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781